Citation Nr: 1210274	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  00-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, currently rated as 40 percent disabling.

2.  Entitlement to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2008, the Veteran and his wife testified before a Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2012, the Veteran was notified that the Veterans Law Judge who conducted his hearing in March 2008 is no longer employed by the Board.  He was offered the opportunity for another hearing by a Veterans Law Judge who would decide his case.  Later that month, the Veteran elected to have a video conference hearing.  The case, therefore, is remanded to accommodate the Veteran's request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing before a Veterans Law Judge consistent with the docket number assigned the appellant's case.  After a hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

